In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-20-00376-CV
                 ___________________________

                  ALFRED GABER, Appellant

                                V.

U.S. BANK NATIONAL ASSOCIATION AS LEGAL TITLE TRUSTEE FOR
           TRUMAN 2016 SC6 TITLE TRUST, Appellee



            On Appeal from County Court at Law No. 1
                     Tarrant County, Texas
                 Trial Court No. 2019-006928-1


           Before Sudderth, C.J.; Birdwell and Bassel, JJ.
          Memorandum Opinion by Chief Justice Sudderth
                             MEMORANDUM OPINION

      This post-foreclosure forcible detainer appeal is the latest in a series of

attempts by Appellant Alfred Gaber to avoid the consequences of his home-equity

loan default. We will affirm the trial court’s writ of possession in favor of Appellee

U.S. Bank National Association as Legal Title Trustee for Truman 2016 SC6 Title

Trust (the Bank).

                                   I. Background

      In 2016, Gaber defaulted on his home-equity loan, and the Bank obtained a

home-equity foreclosure order for the relevant property (the Property). See Tex. R.

Civ. P. 736.8; Gaber v. U.S. Bank Nat’l Ass’n, No. 02-19-00243-CV, 2020 WL 5242419,

*1 (Tex. App.—Fort Worth Sept. 3, 2020, pet. denied) (mem. op.).1 The day before

the scheduled foreclosure sale, Gaber sued the Bank and the loan service provider,

alleging that they lacked the capacity to foreclose. Gaber, 2020 WL 5242419, *1. The

Bank counterclaimed for, among other things, an order authorizing it to nonjudicially

foreclose on the lien, and it prevailed on summary judgment on its foreclosure

counterclaim. Id. at *1–2.

      We reviewed Gaber’s appeal from the foreclosure summary judgment in 2020.

Id. at *1. Although Gaber attempted to argue that the Bank’s nonjudicial-foreclosure

counterclaim was barred by the Texas Rules of Civil Procedure, we rejected this

      1
       Gaber requests that we take judicial notice of the entire file in Gaber. We have
done so. See Tex. R. Evid. 201(c)(2).


                                          2
argument as waived.     Id. at *2.    After addressing Gaber’s other arguments, we

affirmed the judgment in favor of the Bank. Id. at *6.

      Meanwhile, the Bank conducted the nonjudicial foreclosure sale and acquired

the Property through a substitute trustee’s deed (the Deed). The Bank demanded

possession and mailed Gaber notice to vacate.            See Tex. Prop. Code Ann.

§§ 24.002(b), 24.005(b). When Gaber refused to vacate the Property, the Bank filed a

verified petition for forcible detainer, and the justice court granted judgment in the

Bank’s favor.   See Tex. Gov’t Code Ann. § 27.031(a)(2); Tex. Prop. Code Ann.

§§ 24.002(a), 24.0061. Gaber appealed to the county court at law for a trial de novo,

see Tex. R. Civ. P. 510.9–510.10, and the Bank again prevailed.2

                                     II. Discussion

      Gaber raises five points on appeal: three overlapping points challenging the

Deed’s validity, a fourth point challenging the Bank’s verified petition, and a fifth

point challenging the legal sufficiency of the Bank’s evidence to prove that Gaber

refused to vacate the Property.3


      2
        The trial court issued its judgment in August 2020, after the Texas Supreme
Court lifted its suspension of eviction proceedings. See Fifteenth Emergency Order
Regarding the COVID-19 State of Disaster, Misc. Docket No. 20-9066, ¶2 (Tex. May 14,
2020); cf. Onyedebelu v. Wilmington Sav. Fund Soc’y, FSB as Tr. of Residential Credit
Opportunities Tr. V-C, No. 02-20-00239-CV, 2021 WL 4319705, at *2 (Tex. App.—
Fort Worth Sept. 23, 2021, no pet. h.) (mem. op.) (referencing order lifting
suspension).
      3
       We reorder Gaber’s points for organizational purposes. And because three of
Gaber’s arguments overlap with one another, we address them together.

                                           3
A. Validity of the Bank’s Deed

      Gaber’s first three points directly and indirectly challenge the validity of the

Bank’s Deed.     Gaber acknowledges that the Bank obtained its Deed through a

foreclosure sale, but he argues that the sale was based on the Bank’s “impermissible

counterclaim” in the prior lawsuit.4 Because the Bank allegedly obtained the Deed

through this “impermissible counterclaim,” Gaber contends that the Deed should not

have been issued and that the Bank could not make a valid pre-suit demand for

possession because it was not “a person entitled to possession of the property.”5

Gaber further argues that the Bank lacked standing to file its forcible detainer action

and that the trial court could not rely upon the Deed as evidence of the Bank’s

ownership of the Property or Gaber’s resulting status as a tenant at sufferance.6



      4
        Specifically, Gaber argues that (1) the pre-suit demand for possession was
insufficient because it was based on an invalid substitute trustee’s deed; (2) the Bank
lacked standing because its pleadings and notice “were made on the basis of a
substitute trustee’s deed not admissible into evidence because it was based on an
impermissible counterclaim for foreclosure”; (3) “[n]either [the Bank’s] pleadings nor
its offered exhibits include a complete purported substitute trustee’s deed with an
authenticating affidavit” demonstrating that the foreclosure sale complied with Texas
Property Code Section 51.002; and (4) because the Deed should not have been
admitted into evidence, the Bank could not prove that it purchased the foreclosed
Property so as to link the Bank’s ownership back to the tenancy-at-sufferance
language in the deed of trust.
      5
       See Tex. Prop. Code Ann. § 24.002(b) (requiring the pre-suit demand for
possession to be made “by a person entitled to possession of the property”).

      Gaber’s deed of trust provides that if the Property is sold at a foreclosure sale,
      6

Gaber must surrender possession, and “[i]f possession is not surrendered, [Gaber] or

                                           4
      We note at the outset that Gaber’s challenges are premised on the

impermissible-counterclaim argument we rejected in Gaber’s prior foreclosure appeal.

Gaber, 2020 WL 5242419, at *2. For this reason alone, his argument would fail.

      Further, “any questions about defects in the foreclosure process or ‘[w]hether

the sale of property under a deed of trust is invalid may not be determined in a

forcible detainer [action] and must be brought in a separate suit,’”7 which Gaber did

not do. Murry v. Bank of Am., N.A., No. 02-13-00303-CV, 2014 WL 3866154, at *2

(Tex. App.—Fort Worth Aug. 7, 2014, pet. dism’d w.o.j.) (mem. op.) (quoting Shutter

v. Wells Fargo Bank, N.A., 318 S.W.3d 467, 471 (Tex. App.—Dallas 2010, pet. dism’d

w.o.j.)); see Mekeel v. U.S. Bank Nat’l. Ass’n, 355 S.W.3d 349, 358 (Tex. App.—El Paso

2011, pet. dism’d) (“[A]ny defects in the foreclosure process or with U.S. Bank’s title

to the property may not be considered in a forcible detainer action.”). A forcible

detainer plaintiff is not required to prove title; it is only required to offer sufficient

evidence of ownership to demonstrate a superior right to immediate possession of the


such person shall be a tenant at sufferance and may be removed by writ of possession
or other court proceeding.”
      7
        Justice courts with jurisdiction over forcible detainer actions “do not have
jurisdiction over title disputes.” Murry v. Bank of Am., N.A., No. 02-13-00211-CV,
2014 WL 3536577, at *1 (Tex. App.—Fort Worth July 17, 2014, no pet.) (mem. op.);
see Tex. Gov’t Code Ann. § 27.031(b)(4). And if Gaber had filed a separate case
disputing the validity of the Bank’s Deed, it would not necessarily have precluded the
Bank from proceeding with its forcible detainer action. See Onyedebelu, 2021 WL
4319705, at *3–4 (recognizing that “[i]n most cases, the right to immediate possession
can be determined separately from the right to title”).


                                            5
property. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex.

2006) (“Judgment of possession in a forcible detainer action is not intended to be a

final determination of whether the eviction is wrongful; rather, it is a determination of

the right to immediate possession.”); Fields v. Varrichio, No. 02-15-00060-CV, 2015

WL 5778694, at *2 (Tex. App.—Fort Worth Oct. 1, 2015, no pet.) (mem. op.) (“‘[A]

judgment of possession in a forcible detainer action is a determination only of the

right to immediate possession and does not determine the ultimate rights of the parties

to any other issue in controversy relating to the realty in question.’” (quoting Girard v.

AH4R I TX DFW, LLC, No. 02-13-00112-CV, 2014 WL 670198, at *2 (Tex. App.—

Fort Worth Feb. 20, 2014, no pet.) (mem. op.))).

      Apart from Gaber’s impermissible-counterclaim arguments and his related

evidentiary challenges to the Deed,8 he does not appear to argue that the evidence was


      8
       Gaber scatters evidentiary challenges to the Deed throughout his three
overlapping impermissible-counterclaim points. Many of these arguments are
premised on the impermissible-counterclaim argument we address above.

        Nonetheless, to the extent that Gaber argues the trial court could not rely on
the Deed as prima facie evidence of ownership without proving that the Bank
complied with Property Code Section 51.002(e), we have repeatedly rejected this
argument. See Couch v. Fed. Home Loan Mortg. Corp., No. 02-10-00261-CV, 2011 WL
1103684, at *2 (Tex. App.—Fort Worth Mar. 24, 2011, no pet.) (mem. op.) (collecting
cases).

       And to the extent that Gaber claims the Bank could not rely on the deed of
trust’s tenancy-at-sufferance language as evidence of the Bank’s superior right to
possession, this argument not only is premised on the allegedly erroneous admission
of the Deed into evidence but also the argument has already been rejected by this
court. See Onyedebelu, 2021 WL 4319705, at *2 (“A plaintiff in a forcible-detainer suit

                                            6
insufficient to support the Bank’s superior right to possession; all of Gaber’s

arguments regarding the superior right to possession are premised on the Deed’s

alleged invalidity.9

       To the extent Gaber claims that, independent of the Deed’s alleged invalidity, it

was improperly authenticated at trial, he waived the issue by failing to object. See Tex.

R. App. P. 33.1(a); see also Colon v. Wilmington Sav. Fund Soc’y, FSB, No. 02-16-00113-

CV, 2017 WL 3184695, at *3 (Tex. App.—Fort Worth July 27, 2017, pet. denied)

can establish ‘the superior right to immediate possession by establishing the fact of a
foreclosure pursuant to a deed of trust that created a tenancy at sufferance after the
foreclosure.’” (quoting Askew v. Mena Homes, Inc., No. 02-19-00181-CV, 2020 WL
579121, at *1 (Tex. App.—Fort Worth Feb. 6, 2020, pet. denied) (mem. op.))).
       9
         Even if we construed Gaber’s brief as raising a sufficiency challenge to the
Bank’s superior right to possession, we would overrule it because the evidence is
sufficient. The Bank offered, and the trial court admitted into evidence, the Bank’s
Deed to prove its purchase of the property, along with a copy of the judgment
authorizing the foreclosure sale, a copy of the deed of trust evidencing Gaber’s post-
foreclosure status as a tenant at sufferance, and a copy of the Banks notice to vacate,
accompanied by a business records affidavit. Gaber implicitly acknowledges that the
Bank purchased the property through the foreclosure proceedings authorized in the
parties’ prior litigation, and he acknowledges that the deed of trust contains a
provision making him a tenant at sufferance if he refuses to surrender possession after
a foreclosure sale. This was sufficient evidence of ownership to demonstrate the
Bank’s superior right to possession. Cf. Tex. Prop. Code Ann. § 24.002(a)(2);
Brittingham v. Fed. Home Loan Mortg. Corp., No. 02-12-00416-CV, 2013 WL 4506787, at
*4 (Tex. App.—Fort Worth Aug. 22, 2013, pet. dism’d w.o.j.) (mem. op.) (holding
that deed of trust, substitute trustee’s deed, and business records containing the notice
to vacate provided sufficient evidence of Freddie Mac’s superior right to possession);
Couch, 2011 WL 1103684, at *2 (“Freddie Mac proved its right to possession by
presenting the substitute trustee’s deed, the deed of trust, and the notice to vacate sent
to and received by Couch.”); Fleming v. Fannie Mae, No. 02-09-00445-CV, 2010 WL
4812983, at *5 (Tex. App.—Fort Worth Nov. 24, 2010, no pet.) (mem. op.)
(recognizing substitute trustee’s deed as evidence that plaintiff purchased the property
and deed of trust as evidence of defendant’s status as tenant at sufferance).

                                            7
(mem. op.) (overruling unpreserved complaint regarding the admission of business

records in forcible detainer appeal).

      Therefore, we overrule Gaber’s challenges to the validity of the Deed.

B. Verification of the Bank’s Petition

      Gaber next argues that the Bank failed to appropriately verify its petition.

Although the Bank’s counsel verified the document, Gaber contends that this was

insufficient because Rule of Civil Procedure 510.3(a) requires an eviction petition to

be “sworn to by the plaintiff.” Tex. R. Civ. P. 510.3(a). “We have previously

considered this same issue on several occasions and have concluded every time that a

party’s attorney may verify a petition in a forcible[ ]detainer action as that party’s

agent.” Deubler v. Bank of New York Mellon, No. 02-16-00390-CV, 2017 WL 2290193,

at *1 (Tex. App.—Fort Worth May 25, 2017, pet. denied) (mem. op.) (collecting

cases); see Norvelle v. PNC Mortgage, 472 S.W.3d 444, 449 (Tex. App.—Fort Worth

2015, no pet.) (holding that bank’s counsel could verify petition on its behalf because

“business entities operate through their agents” and the bank’s counsel “acted as the

[b]ank’s corporeal agent for purposes of instituting the action”); see also Jimenez v.

McGeary, 542 S.W.3d 810, 813–14 (Tex. App.—Fort Worth 2018, pet. denied) (citing

and following Norvelle); Colon, 2017 WL 3184695, at *1–2 (same). Accordingly, we

overrule Gaber’s challenge to the Bank’s verified petition.




                                           8
C. Sufficiency of the Bank’s Evidence

       Finally, Gaber challenges the legal sufficiency of the evidence to support the

trial court’s finding that he refused to vacate the Property. This is one of the four

elements of the Bank’s forcible detainer action, and because neither party requested

findings of fact and conclusions of law, the trial court’s finding on this element is

implied if there is sufficient evidence to support it.10 See Shields Ltd. P’ship v. Bradberry,

526 S.W.3d 471, 478, 480 (Tex. 2017) (listing forcible detainer elements and discussing

implied findings); see also Onyedebelu, 2021 WL 4319705, at *3 (listing forcible detainer

elements); Brittingham, 2013 WL 4506787, at *1 (similar).

       In reviewing Gaber’s no-evidence challenge to this implied finding,11 we

consider evidence favorable to the finding if a reasonable factfinder could have done

so, and we disregard contrary evidence unless a reasonable factfinder could not have

done so. Shields Ltd. P’ship, 526 S.W.3d at 480; Brittingham, 2013 WL 4506787, at *3.

The evidence is legally insufficient to support the challenged finding if “(1) the record

bears no evidence of a vital fact; (2) the court is barred by rules of law or of evidence

from giving weight to the only evidence offered to prove a vital fact; (3) the evidence

offered to prove a vital fact is no more than a mere scintilla; or (4) the evidence

        The parties tried the case to the bench.
       10



        Although neither party requested findings of fact and conclusions of law, a
       11

reporter’s record was filed in this case, so we review the trial court’s implied findings
of fact using the same sufficiency standards applied to express fact findings and jury
findings. Shields Ltd. P’ship, 526 S.W.3d at 480.


                                              9
conclusively establishes the opposite of a vital fact.” Shields Ltd. P’ship, 526 S.W.3d at

480; Enriquez v. Capital Plus Fin., LLC, No. 02-19-00184-CV, 2020 WL 719441, at *3

(Tex. App.—Fort Worth Feb. 13, 2020, no pet.) (mem. op.).

      Here, there is legally sufficient evidence of Gaber’s refusal to vacate the

Property. First, the Bank offered, and the trial court admitted into evidence at trial, a

copy of the Bank’s notice to vacate, which was addressed to “Alfred Gaber and/or all

occupants,” accompanied by a supporting business records affidavit and tracking

information showing that the notice was sent by certified mail.12 [Capitalization

altered.] See Brittingham, 2013 WL 4506787, at *3–4 (holding that there was sufficient

refusal-to-vacate evidence based in part on business records demonstrating notice).

The Bank also filed a verified petition averring that “[d]espite the notice to

vacate . . . [Gaber] failed to vacate and/or surrender possession.”13        See Isaac v.

CitiMortgage, Inc., 563 S.W.3d 305, 316 (Tex. App.—Houston [1st Dist.] 2018, pet.

denied) (holding refusal-to-vacate evidence sufficient based in part on the bank’s

verified complaint); Mekeel, 355 S.W.3d at 359 (similar).



      12
        Gaber does not argue that he did not receive notice to vacate.
      13
         The Bank’s verified justice court petition was accompanied by an affidavit
averring that the facts alleged in the Bank’s petition are “true and correct.” The
petition’s sworn-to allegations include the statements that “Plaintiff [i.e., the Bank]
gave Defendants [including Gaber] at least three (3) days’ written Notice to Vacate the
Property including demand to surrender possession of the Property to Plaintiff,” and
that “[d]espite the notice to vacate . . . Defendants have failed to vacate and/or
surrender possession.”

                                           10
      After the justice court entered judgment granting the Bank immediate

possession of the Property, Gaber filed a bond to maintain possession pending his

appeal to the county court at law. See Tex. Prop. Code Ann. § 24.0061. And during a

temporary abatement in the county court at law case, Gaber paid rent into the court’s

registry as a condition of the abatement. Such bond and rent payments would have

been unnecessary if Gaber did not have—and did not want to keep—immediate

possession of the Property.14

      Because the only issue in a forcible detainer action is the right to immediate

possession of the premises, Marshall, 198 S.W.3d at 785–86, Gaber’s appeal from the

justice court’s judgment was itself a tacit concession that he remained in possession

after receiving the Bank’s notice to vacate. See Brittingham, 2013 WL 4506787, at *3–4

(holding that there was sufficient refusal-to-vacate evidence based in part on

appellant’s tacit admission that he remained in possession by appealing judgment);

Rodriguez v. Citimortgage, Inc., No. 03-10-00093-CV, 2011 WL 182122, at *6 (Tex.

App.—Austin Jan. 6, 2011, no pet.) (mem. op.) (“Rodriguez has tacitly conceded that

she has remained in possession of the property by continuing to prosecute appeals

from and superseding lower court judgments awarding Citimortgage possession.”);


      14
        Gaber also filed a post-judgment motion to determine the amount of the
supersedeas bond, and in that motion, Gaber described the Property as his
“residential homestead” and asked the county court at law to “permit Defendant to
maintain possession of the Property without threat of eviction during the pendency of
his appeal.”


                                         11
Mekeel, 355 S.W.3d at 359 (holding that there was sufficient refusal-to-vacate evidence

based in part on the appellant’s continued pursuit of appeals); see also Casalicchio v. Fed.

Home Loan Mortg. Corp., No. 01-19-00392-CV, 2021 WL 921779, at *5 (Tex. App.—

Houston [1st Dist.] Mar. 11, 2021, no pet.) (mem. op.) (citing Rodriguez and holding

similarly). And if Gaber had actually relinquished possession, “h[is] appea[l] regarding

the parties’ competing claims to possession would be moot.” Rodriguez, 2011 WL

182122, at *6; accord Marshall, 198 S.W.3d at 790; Brittingham, 2013 WL 4506787, at *3–

4.   Because there is legally sufficient evidence of Gaber’s refusal to vacate the

Property, we overrule Gaber’s final point.

                                    III. Conclusion

       Having overruled Gaber’s five points, we affirm the trial court’s judgment.



                                                        /s/ Bonnie Sudderth

                                                        Bonnie Sudderth
                                                        Chief Justice

Delivered: November 18, 2021




                                             12